                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,
                                             CV 19-25-GF-BMM
                 Plaintiff,

          vs.                                ORDER GRANTING MOTION
                                             FOR PUBLICATION OF
 ROSE MARY LOVE, THE ESTATE                  SUMMONS
 OF CLINTON LOVE, KNOWN
 AND UNKNOWN HEIRS AND
 DEVISEES OF CLINTON LOVE,
 FLOYD FREY AND RHENDA
 FREY, and BLAINE COUNTY, a
 political subdivision of the State of
 Montana,
                 Defendants.


      Upon motion of Plaintiff, United States, for an order directing Defendants,
The Estate of Clinton W. Love, and Unknown Heirs and Devisees, to appear, plead
or answer in accordance with 28 U.S.C. § 1655, it appearing to the Court that this
is an action to foreclose mortgages on real property located in Blaine County,
Montana, within this district, described as follows:
      Township 31 North Range 23 East, MPM
      Section 1: Lot 1 less a tract of land further described in C/S #317874;
      Lot 2

      Township 32 North Range 23 East, MPM
      Section 36: Lots 2, 3, 4 and 5, E½NE¼, NE¼SW¼, SE¼NW¼, and SE¼
      less a tract of land further described in C/S #317874

                                                       1
      Township 31 North Range 24 East, MPM
      Section 6: Lot 2

      Township 32 North Range 24 East, MPM
      Section 30: E½SW¼, W½SE¼
      Section 31: Lots 2, 3, 4, 5, 6 and 7, E½NW¼, W½NE¼

      SUBJECT TO:
      All rights of way and easements as appear of record that predate the United
      States’ mortgages.

      Common Address: The real property securing the FSA loans is located in
      Blaine County, Montana, approximately 5 air miles east of Harlem, MT.
      Access is 5 miles east of Harlem via elevated dirt and gravel county road,
      known as Savoy Road, then approximately 1 miles south via elevated
      gravel Matador Road to the property and 1 mile further south to the
      farmstead.



      IT IS HEREBY ORDERED that the Clerk of District Court shall issue the

Summons for Publication;

      IT IS FURTHER HEREBY ORDERED that the Summons for Publication

be published in the Blaine County Journal News, a newspaper published in Blaine

County, Montana, once a week for six (6) consecutive weeks;

      AND, IT IS FURTHER HEREBY ORDERED that the Defendants, the

Estate of Clinton W. Love, and Unknown Heirs and Devisees, is directed to

appear, plead, answer or otherwise move with respect to the Complaint herein,

within twenty one (21) days after the last date of publication.




                                                     2
DATED this 30th day of May, 2019.




                                    3
